Citation Nr: 1500556	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-26 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left wrist arthritis.  

2.  Entitlement to a disability rating in excess of 20 percent for left elbow arthritis.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran limited the appeal to the two issues identified on the title page.

The Veteran testified before the undersigned Veterans Law Judge by videoconference in March 2014.  


FINDINGS OF FACT

1.  The Veteran's service-connected left wrist is not fixed in supination or hyperpronation and he does not have favorable or unfavorable ankylosis of the left wrist.

2.  The Veteran's service-connected left elbow arthritis is manifested by painful motion with functional loss equating to flexion to no worse than 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected left wrist arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5213, 5214 (2014).

2.  The criteria for a rating in excess of 20 percent for service-connected left elbow arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An April 2011 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  

The Veteran's service treatment records, VA medical treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in May 2011 and June 2013.  In his September 2012 VA Form 9 substantive appeal, the Veteran argued that his May 2011 VA examiner did not provide a thorough examination.  While the Board is cognizant of the use by the examiner of 2006 x-ray findings, range of motion testing is shown to be informative and complete and the Veteran was afforded a new VA examination in June 2013 which is found to have been thorough for the purposes of determining the proper disability ratings.  Thus, VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Analysis

General Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, as here, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Left Wrist Arthritis

Procedurally, the Veteran was granted service connection for left wrist osteoarthritis with ulnar impaction syndrome, effective February 2006, with a 10 percent disability rating, in a December 2006 rating decision.  In a December 2009 rating decision, the Veteran's disability was increased to 20 percent, effective September 2009.  More than one year later, in January 2011, the Veteran submitted a claim for an increased rating for his left wrist disability.  An increased rating was denied in the appealed June 2011 rating decision.

The Veteran was afforded a VA examination in May 2011.  The Veteran described intermittent radial-sided wrist pain on a daily basis.  He described his pain as a dull ache which reached a five out of ten on the pain scale.  The Veteran described difficulty picking up objects with his left hand.  The Veteran described sedentary employment.  The Veteran stated that his symptoms fluctuated but were relatively consistent and that he did not experience flare-ups.  Range of motion testing revealed dorsiflexion to 60 degrees.  Repetitive motion testing demonstrated pain, pain did not intensify and range of motion was unchanged with repetitive testing.  Weakness, lack of endurance and incoordination were found not to be applicable factors.  X-rays of the left wrist dated in 2006 demonstrated degenerative changes and ulnar variance.  Diagnosis of post-traumatic arthritis of the left wrist was provided.  

VA treatment records note in June 2011, December 2011, July 2012, January 2012, and February 2012 that neurological examinations were found to be normal or grossly normal.  

The Veteran was again examined by VA in connection with the claim in June 2013.  The Veteran reported intermittent sharp pain to the left wrist at least two times a day lasting for up to two hours.  Range of motion testing revealed palmar flexion to 25 degrees with objective painful motion to 25 degrees, dorsiflexion was to 30 degrees with objective evidence of painful motion beginning at 30 degrees.  Repetitive use testing revealed palmar flexion to 25 degrees and dorsiflexion to 45 degrees.  There was no additional limitation following repetitive use testing.  Functional loss was reported as weakened movement, excess fatigability, incoordination, pain on movement and atrophy of disuse.  Strength of the left wrist was 3 out of 5, there was no ankylosis.  The Veteran explained that he was unable to use or hold more than five pounds of weight in his hand, unable to extend or rotate his wrist.  The examiner stated that, on examination, the Veteran's left wrist pain was consistent and that he had fair to poor use of his left wrist with flexion, extension and rotation.  It was noted that the Veteran had difficulty moving and carrying objects over five pounds and that he was right hand dominant and able to write with his right hand.

At his March 2014 hearing, the Veteran explained that he took Ibuprofen for his left wrist pain and took physical therapy which did not help.  The Veteran explained that his wrist became swollen and that he had pain in his fingers and his thumb.  The Veteran described trouble getting dressed due to his disabilities.  

Under Diagnostic Code 5213, for impairment of supination or pronation the non-dominant upper extremity, the Veteran is shown to be right-handed, a higher 30 percent disability rating is available when the hand is fixed in supination or hyperpronation.  The evidence of record does not demonstrate that the Veteran's hand is fixed in either of these positions.  

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran is already separately rated for a left arm scar, and for left elbow arthritis and the Board finds no other diagnostic code is applicable in this case.  Additionally, while the Veteran has stated that pain in his fingers and thumb, numerous neurological examinations are shown to demonstrate no additional neurological disability which might otherwise be rated separately.  

A higher rating is not available based on limitation of motion, even after consideration of pain and other functional limitation.  The evidence, to include history, does not show ankylosis or limitation of motion to include dorsiflexion less than fifteen degrees or palmar flexion limited in line with the forearm.  

The Board has considered the DeLuca factors and the report of additional functional loss.  The evidence does not indicate that the functional loss approximates the limitation of motion required for a higher rating.  Mitchell, 25 Vet. App. at 36-38 ("Pain may cause a functional loss, but pain itself does not constitute functional loss.").  

The Veteran is presently rated at 20 percent for his left wrist disability, a higher disability rating is also warranted where there is ankylosis in the wrist, or the hand is fixed in supination or hypronation.  As neither of these is shown by the evidence of record, a higher disability rating for the Veteran's left wrist is not warranted.

Left Elbow Arthritis

The Veteran was originally granted service connection for moderate arthritis of the left elbow, residual of left forearm fracture with a noncompensable rating, effective March 1974 in a December 1974 rating decision.  Thereafter, the Veteran's disability rating was increased to 10 percent in an April 2005 rating decision, effective February 25, 2005.  The Veteran's disability rating was increased to 20 percent, effective September 24, 2009 in a December 2009 decision, and that rating was continued in the appealed June 2011 rating decision.

At his May 2011 VA examination, the Veteran described intermittent posterior lateral elbow pain on a daily basis becoming as intense as a five out of ten on the pain scale.  The Veteran described daily stiffness and intermittent mechanical symptoms without locking.  Examination of the left elbow revealed no deformity or soft tissue inflammation.  There was no effusion and non reproducible tenderness over the radial head and olecranon.  Flexion was to 120 degrees, extension was limited by 10 degrees.  The Veteran actively flexed his elbow and pronated his forearm for three repetitions without pain and range of motion was unchanged, there was no weakness, lack of endurance or incoordination.  X-rays dated in 2006 revealed degenerative arthritis with multiple loose bodies.

VA medical center treatment records note in June 2011, December 2011, July 2012, January 2012, and February 2012 that neurological examinations were found to be normal or grossly normal.  

At his June 2013 VA examination, range of motion testing revealed flexion to 60 degrees with objective painful motion at 60 degrees.  Extension ended at 40 degrees, there was no evidence of painful motion.  Repetition revealed flexion to 70 degrees and extension to 40 degrees.  There was additional impairment noted as additional limitation of range of motionless movement that normal, weakened movement, excess fatigability, incoordination, deformity and atrophy.  Elbow flexion strength on the right side was four out of five.  Elbow extension strength was two out of five.  There was no ankylosis of the elbow.  The examiner stated that the Veteran did not have flail joint, joint fracture and/or impairment of supination or pronation.  It was noted that the Veteran's elbow condition impacted his ability to work in that he could not carry objects over five pounds and that the Veteran was right hand dominant and he was able to write with his right hand.

During his April 2014 Board hearing, the Veteran explained that he could not straighten his arm and that he had pain which radiated into his shoulder.  He explained that he had difficulty dressing and pain on movement.  

Under Diagnostic Code 5206, a disability rating in excess of 20 percent for the Veteran's left elbow disability requires limitation of flexion to 55 degrees.  During the period on appeal the Veteran's flexion is shown to be 120 degrees in May 2011 and 60 degrees with painful motion and, following repetitive testing 70 degrees in June 2013.  Even when considering the lowest flexion finding, to 60 degrees, this is higher than the 55 degrees noted in the higher rating and given that the Veteran's flexion is shown to improve upon repetitive testing, the Board finds that his symptoms are best described by the lower 20 percent rating for flexion limited to 70 degrees.

Under Diagnostic Code 5207, a 30 percent rating is warranted when forearm extension is limited to 100 degrees, at most the Veteran's extension is limited by 10 degrees, far beyond even a compensable rating for limitation of extension, which requires a 45 degree limitation.  38 C.F.R. § 4.71a.  The Board has considered additional diagnostic codes for the Veteran's left elbow arthritis, however under no code is a higher disability rating available given his symptoms, and his rating for his left wrist arthritis under diagnostic code 5213 without pyramiding.  Additionally, as above, while the Veteran described pain radiating to his shoulder, given that neurological testing has shown no objective neurological disorder, a separate rating for those symptoms is unwarranted.  

The Board does not find that an increased rating is warranted secondary to the DeLuca factors based on any additional limitation of motion due to pain, weakness, excess fatigability, or incoordination.  DeLuca, 8 Vet. App. at 206.  There is no clinical medical evidence which indicate that the Veteran has additional functional limitation caused by pain or weakness of such an extent that any higher rating would be warranted, this is especially so where, in some instances, the Veteran's symptoms are shown to have improved with repetitive motion.

As the Veteran's symptoms are best described as causing a limitation of flexion to 70 degrees, the disability criteria for a rating in excess of 20 percent for left elbow arthritis is not warranted.

Additional Considerations

The evidence shows that the Veteran's left wrist and left elbow disabilities result in pain, limitation of motion, difficulty picking things up with his left hand, fatigueability, incoordination, weakened movement, atrophy of disuse, difficulty lifting and trouble getting dressed.  The rating criteria considered in this case reasonably describe the Veteran's disability level and the impairment caused by his symptoms.  The Veteran's disability picture, including any effects from the symptoms, is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected left ankle disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

The Veteran has not raised and the record does not reasonably raise a claim of a total rating for compensation based on individual unemployability; the record suggests that the Veteran is presently employed.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A disability rating in excess of 20 percent for left wrist arthritis is denied.

A disability rating in excess of 20 percent for left elbow arthritis is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


